DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed July 29, 2021 have been entered.  Claim 1 has been amended.  Claims 2-7 and 10 have been cancelled.  Claims 1, 8, 9 and 11-13 are currently pending in the application.  The amendments to the claims have overcome the previous objections to the claims and rejections under 35 U.S.C. 112(b).  However, new rejections under 35 U.S.C. 112(b) have been made in regards to amended claim 1 and claims 8, 9 and 11-13 by virtue of their dependence on claim 1.
Applicant argues on page 3 of Applicant’s remarks that the previously cited art does not disclose the newly amended subject matter of claim 1.  However, a new rejection has been entered with the cited art of Wechsler (U.S. Patent No. 6,751,816) in view of Silverman (U.S. Publication No. 2013/0086744) and further in view of DeMars (U.S. Patent No. 5,404,600) and Gilmour (U.S. Patent No. 6,212,711), as discussed in the rejection below.
Additionally, Applicant argues on page 4 of Applicant’s remarks that the zipper closure 34 of Silverman is located internally and not the edge.  However, it is noted that the closure 34 of Silverman is located on one edge of pad 16 as shown in figure 3, and allows pad 16 to roll into and be held in the rolled configuration as shown in Figure 4 and described in paragraph 0030, where closure mechanism 34 may be a zipper as discussed in paragraph 0027.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Claim 1 recites the limitation “the mat engaging surface” in line 12.  There is no antecedent basis for this limitation in the claim.  Claims 8. 9 and 11-13 are additionally rejected by virtue of their dependence on claim 1.
Additionally, claim 1 recites the limitation “the zipper is engaged to the edge wraps” in line 14.  There is no antecedent basis for multiple edge wraps.  Line 11 of claim 1 recites only a single edge wrap.  For examination purposes, it is assumed the claim was intended to read “the zipper is engaged to the edge wrap.”  Claims 8, 9 and 11-13 are additionally rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wechsler (U.S. Patent No. 6,751,816) in view of Silverman (U.S. Publication No. 2013/0086744), and further in view of DeMars (U.S. Patent No. 5,404,600) and Gilmour (U.S. Patent No. 6,212,711). 
Regarding claim 1, Wechsler discloses a yoga mat 51 comprising:  a mat 51 including at least two configurations, a rolled configuration (shown in Figure 5), and an unrolled configuration (shown in Figure 1); a closure mechanism 54 that secures the mat 51 in the rolled configuration (Figure 5, Col. 7, lines 15-32).
Wechsler does not disclose wherein the closure mechanism is a zipper, a mat strap attached to the mat at a mat engaging portion of the mat strap, the mat strap being folded against itself on the mat engaging portion to form a mat strap loop, wherein the mat strap is located on one of the top surface or the bottom surface of the mat; a carrying strap removably engaged to the mat strap loop and capable of supporting the mat during transport; and an edge wrap that is attached to an edge of the mat at the other one of the top surface or bottom surface of the mat from the surface that the mat engaging surface is attached to, wherein the edge wrap wraps around the mat engaging portion and the mat, wherein the zipper is engaged to the edge wraps; wherein the mat strap, mat, and edge wrap are engaged to one another through stitching.
Gilmour teaches an edge wrap 10 that is attached to an edge of the mat 1 at the other one of the top surface or bottom surface of the mat 1 from the surface that the mat engaging surface is attached to (where the edge wrap 10 is attached to both the top and bottom surface of the mat 1, see Figure 2), wherein the edge wrap wraps around the mat engaging portion and the mat (Figure 2 and see Figures 3 and 4 where the edge wrap 10 wraps around the edges, where it is engaged with carrying handles 16 and loops 13 and 17), wherein the closure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wechsler, as modified, with an edge wrap that is attached to an edge of the mat at the other one of the top surface or bottom surface of the mat from the surface that the mat engaging surface is attached to, wherein the edge wrap wraps around the mat engaging portion and the mat, wherein the zipper is engaged to the edge wraps; wherein the mat strap, mat, and edge wrap are engaged to one another through stitching as taught by Gilmour, because the edge wrap of Gilmour connects all the layers and components of the mat together and provides structural support along the edge of the mat (Col. 2, lines 17-22 and Figures 1 and 2).
DeMars teaches a mat strap (see annotated Figure 5, below) attached to the mat 10 at a mat engaging portion of the mat strap (see annotated Figure 5, below, where the mat strap is folded approximately 90 degrees and lies flat against the mat 10), the mat strap being folded against itself on the mat engaging portion to form a mat strap loop (see annotated Figure 5, below, where the mat strap at the mat engaging portion is two layers, where rings 48 and 46 are positioned between the layers, where the mat strap loops in on itself), a carrying strap 52 removably engaged to the mat strap loop (see annotated Figure 5 below, where the carrying strap 52 is attached to the mat strap loop through the rings 48 and 46) and capable of supporting the mat during transport (Col. 3, lines 20-43).

    PNG
    media_image1.png
    651
    707
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    74
    97
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wechsler, as modified, so a mat strap attached to the mat at a mat engaging portion of the mat strap, the mat strap being folded against itself on the mat engaging portion to form a mat strap loop and a carrying strap removably engaged to the mat strap loop and capable of supporting the mat during transport as taught by DeMars, because the mat strap of DeMars provides an attachment point, by positioning rings 46 and 48, which allows a user to carry the mat in a convenient and adjustable manner and detach the carrying strap while in use (Figure 5, Col. 3, lines 20-43).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wechsler so the closure mechanism is a zipper as taught by Silverman, because doing so would merely amount to a simple substitution of one known element (the hook and loop fastener of Wechsler) for another (the zipper of Silverman) that would achieve expected results as the hook and loop fastener of Wechsler and the zipper of Silverman are both capable of securing a mat in a rolled up position.  Additionally, Wechsler contemplates that other fastening means known in the art may also be used to accomplish the purpose of the hook and loop fastener.  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 8, Wechsler, as modified, discloses the subject matter as discussed above with regard to claim 1.  Wechsler, as modified, further discloses a towel 52 detachably engaged to a top side of the mat 51 (see Wechsler, Figures 1 and 9, Col. 6, lines 23-42, and Col. 9, lines 39-67).
Regarding claim 9, Wechsler, as modified, discloses the subject matter as discussed above with regard to claims 1 and 8.  Wechsler, as modified, further discloses wherein the detachable engagement between the towel 52 and the mat 51 is accomplished through a snap (see Wechsler, Col. 9, lines 39-67, where several different types of detachable connections are contemplated, including snap connectors, see Col. 9, lines 53-56).
Regarding claim 11, Wechsler, as modified, discloses the subject matter as discussed above with regard to claims 1 and 10.  Wechsler, as modified, further discloses wherein the mat strap (see annotated Figure 5, above) includes a mat ring 48, wherein the carrying strap 52 has a strap engaging ring 56 that engages the mat ring 48 (see annotated Figure 5, above).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wechsler in view of Silverman, Gilmour and DeMars, and further in view of Shoham (U.S. Patent No. 10,213,952) and Cardella (U.S. Publication No. 2017/0307004).
Regarding claim 12, Wechsler, as modified, discloses the subject matter as discussed above with regard to claims 1 and 11.  Wechsler, as modified, does not disclose further comprising a water bottle having a bottle engaging ring that engages either of the mat ring or strap engaging ring.
Shoham teaches a water bottle 10 having a bottle engaging ring 14 (Figure 1), and Cardella further teaches a variety of uses for an "engaging ring" such as a carabiner, (“Combiners are also used in less demanding roles as…connecting water bottles to backpacks,” paragraph 0003).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to provide Wechsler, as modified, with a water bottle with the features of Shoham with the mat structure of Wechsler with reasonable expectations of success, as doing so would "provide an ensemble that contains all of the elements needed for a full yoga regimen” (Wechsler, Col. 2, lines 65-67) and providing a water bottle connected to a pack as discussed by Cardella, would merely amount to combining prior art elements (the rolled up mat of Wechsler, as modified and the water bottler with a ring of Shoham) according to known methods (using a carabiner, as described by Cardella in paragraph 0003 and shown in Figure 1 of Shoham) to yield predictable results.  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wechsler in view of Silverman, DeMars, Shoham, Cardella and Gilmour, and further in view of Croft (U.S. Publication No. 2018/0353833).

Croft teaches a common ring 118 having an openable portion (where ring 118 is described a clip in paragraph 0014, which clips onto D-rings 128, where the rings 118 would necessarily have an openable portion in order to perform the function described in paragraph 0014, as the D-rings 128 are described as loops sewn into the top corners of the bag), the common ring being engageable through the opening portion to the carrying strap 108 and mat strap (where the mat strap of Croft comprises the strap of fabric attached to bag 116 and D-ring 128, see Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Wechsler, as modified, with a common ring having an openable portion, the common ring being engageable through the opening portion to the carrying strap and mat strap as taught by Croft, in order to provide an additional means of engaging the mat and carrying straps and provide additional length between the two straps (Figure 2, paragraph 0014).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT G SANTOS/Primary Examiner, Art Unit 3673